DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Please include a : after the word comprising.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly (US 20070298898) in view of Donsbach et al. (herein after will be referred to as Donsbach) (US 20180367752).

Regarding claim 1, Kiraly discloses a monitor camera comprising 
a first camera module for generating first video data by photographing a first monitoring region, and [See Kiraly [0041 and Fig. 5] Wide FOV camera (184).]
a second camera module for generating second video data by photographing a second monitoring region including a predetermined region of interest in the first monitoring region, [See Kiraly [0041 and Fig. 5] Narrow FOV camera (182), which tracks a golf ball (ROI) in Fig. 4.]
wherein the frame rate of the second video data is higher than the frame rate of the first video data, the resolution of the second video data is lower than the resolution of the first video data, and [See Kiraly [0041] Camera (182) is a lower resolution but much higher frame rate.]
Kiraly does not explicitly disclose
the number of pixels of an image sensor used for the second camera module is less than the number of pixels of an image sensor used for the first camera module.
However, Donsbach does disclose
the number of pixels of an image sensor used for the second camera module is less than the number of pixels of an image sensor used for the first camera module. [See Donsbach [0189] Low resolution mode has a smaller number of pixels to read out and process, which can be run at a higher frame rate (this is basically saying that the number of pixels in a camera is proportional to image resolution, which is inherent/obvious in the field of camera technology).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Kiraly to add the teachings of Donsbach, in order to evidence that the resolution of the imager/camera is dependent upon the number of pixels available in a camera array.  Additionally, power consumption is decreased by incorporating a smaller number of pixels which allows the camera to be operated effectively at a higher frame rate [See Donsbach [0189]]. 

Regarding claim 2, Kiraly (modified by Donsbach) disclose the device of claim 1.  Furthermore, Kiraly discloses
wherein the first camera module and the second camera module are present in the same frame. [See Kiraly [Fig. 5] Cameras in the same housing.]
 
Regarding claim 3, Kiraly (modified by Donsbach) disclose the device of claim 1.  Furthermore, Kiraly discloses
wherein the second camera module is equipped with a CMOS image sensor. [See Kiraly [0006] CMOS sensor.]
 
Regarding claim 4, Kiraly (modified by Donsbach) disclose the device of claim 3.  Furthermore, Kiraly discloses
wherein the CMOS image sensor is a CMOS image sensor with global shutter technology.  [See Kiraly [0042] Sensor operates as a global shutter.]
 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly (US 20070298898) in view of Donsbach (US 20180367752) and in further view of Tanaka (US 20100265331).

Regarding claim 5, Kiraly (modified by Donsbach) disclose the device of claim 1.  Furthermore, Kiraly does not explicitly disclose
wherein the first camera module includes a wide-angle lens.  
However, Tanaka does disclose
wherein the first camera module includes a wide-angle lens.  [See Tanaka [0011 and Fig. 5] Wide angle camera includes a wide angle lens.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Kiraly (modified by Donsbach) to add the teachings of Tanaka, in order to support/evidence that the wide field of view camera in Kiraly utilizes a wide angle lens.
 
Regarding claim 6, Kiraly (modified by Donsbach) disclose the device of claim 1.  Furthermore, Kiraly does not explicitly disclose
wherein the second camera module includes an optical zoom lens.
However, Tanaka does disclose
wherein the second camera module includes an optical zoom lens. [See Tanaka [0046] Narrow camera has a zoom lens.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Kiraly (modified by Donsbach) to add the teachings of Tanaka, in order to improve upon camera technology incorporating multiple cameras such as a wide FOV camera and a narrow zoom camera [See Tanaka [0008]].

Regarding claim 7, Kiraly (modified by Donsbach) disclose the device of claim 1.  Furthermore, Kiraly does not explicitly disclose
wherein the monitor camera comprises two or more second camera modules.
However, Tanaka does disclose
wherein the monitor camera comprises two or more second camera modules. [See Tanaka [Fig. 6] Two narrow FOV cameras.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Kiraly (modified by Donsbach) to add the teachings of Tanaka, in order to improve upon detecting an ROI within the wide-FOV camera viewing angle by duplicating the amount of narrow FOV cameras in the multi-camera system.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486